--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7

LICENSE AGREEMENT


This License Agreement ("Agreement") is made and entered into this 1st day of
September, 2010 by and between American Education Center, Inc. a New York
corporation with an office in Flushing, New York ("AEC" or" Licensor") and
Frontera Associates, Inc., a Florida corporation with an office in Boca Raton,
Florida ("Frontera" or" Licensee')
Whereas, AEC has developed intellectual property during more than 10 years, as
shown in Schedule A annexed hereto ("Licensed Property"), and


Whereas AEC desires to grant to Frontera and Frontera desires to obtain from AEC
an exclusive license to use the Licensed Property set forth in this Agreement
throughout the world;
Now, Therefore, the parties agree as follows:


 
1.
LICENSE FEE. Licensee shall pay a license fee of 1% of all net revenue generated
by Licensee in Licensee's activities associated with the Licensed Property. All
amounts payable hereunder by Licensee shall be payable quarterly in United
States funds via wire transfer.



 
2.
LICENSED PROPERTY.  Licensee hereby acknowledges and agrees that the Licensed
Property constitutes and contains valuable proprietary information and trade
secrets, substantial creative efforts and confidential information of Licensor.
Accordingly, Licensee agrees to treat (and take precautions to ensure that its
employees treat) the Licensed Property as confidential in accordance with the
confidentiality requirements and conditions set forth below.



CONFIDENTIALITY.  Each party agrees to keep confidential all confidential
information disclosed to it by the other party in accordance herewith, and to
protect the confidentiality thereof in the same manner it protects the
confidentiality of similar information and data of its own (at all times
exercising at least a reasonable degree of care in the protection of
confidential information); provided however, that neither party shall have any
such obligation with respect to use of disclosure to others not parties to this
Agreement of such confidential information as can be established to: (a) have
been known publicly; (b) have been known generally in the industry before
communication by the disclosing party to the recipient; (c) have become known
publicly, without fault on the part of the recipient, subsequent to disclosure
by the disclosing party; (d) have been known otherwise by the recipient before
communication by the disclosing party; or (e) have been received by the
recipient without any obligation of confidentiality from a source (other than
the disclosing party) lawfully having possession of such information.


 
3.
AEC represents its belief that it is the owner of the entire right, title, and
interest in and to the Licensed Property and that it has the sole right to grant
licenses thereunder, and that it has not knowingly granted licenses thereunder
to any other entity that would restrict rights granted hereunder except as
stated herein.



 
4.
TERMINATION BY LICENSOR. This Agreement may be terminated by the Licensor if any
of the following events of default occur and are not cured:

 
a.
if Licensee materially fails to perform or comply with this Agreement or any
provision hereof;

 
b.
if Licensee fails to comply with the provisions of paragraph 3 herein or makes
an assignment in violation of this Agreement;

 
c.
if Licensee becomes insolvent or admits in writing its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors;

 
d.
if a petition under any foreign, state, or U.S. bankruptcy act, receivership
statute, or the like, as they now exist, or as they may be amended, is filed by
a party against Licensee, and if such petition is filed by any third party, or
an application for a receiver is made by anyone and such petition or application
in not resolved favorably within ninety (90) days.



 
5.
LICENSOR CONTINUING OBLIGATIONS. Licensor's obligations under paragraph 3 herein
will survive the termination of this Agreement or of any license granted under
this Agreement for whatever reason.




 
- 1 -

--------------------------------------------------------------------------------

 

 
6.    TERMINATION BY LICENSEE. This Agreement may be terminated by the Licensee
if any of the following events of default occur and are not cured:

 
a.
if Licensor materially fails to perform or comply with this Agreement or any
provision hereof;

 
b.
if Licensor fails to strictly comply with the provisions of paragraph 3 herein
or makes an assignment in violation of this Agreement;

 
c.
if Licensor becomes insolvent or admits in writing its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors;

 
d.
if a petition under any foreign, state, or U.S. bankruptcy act, receivership
statute, or the like, as they now exist, or as they may be amended, is filed by
a party against Licensor, and if such petition is filed by any third party, or
an application for a receiver is made by anyone and such petition or application
in not resolved favorably within ninety (90) days.

In the alternative, should Licensor breach any provision of the Agreement which
remains uncured, then the Licensee may take over the Licensor and continue to
fulfill the terms of this Agreement.


 
7.
EFFECTIVE DATE OF TERMINATION AND ACTIONS. Termination due to a breach stated
above shall be effective ninety (90) days after notice of termination to the
defaulting party if such default has not been cured within such Ninety (90) day
period. Within ten (10) days after termination of this Agreement, Licensee shall
cease and desist all use of the licensed property and shall return to Licensor
all licensed property in its possession or control.



 
8.    TERM. The term of this Agreement and License is 30 years.



 
9.
NOTICES. All notices, authorizations, and requests in connection with this
Agreement shall be deemed given (a) five (5) days after being deposited in the
U.S. mail, postage prepaid, certified or registered, return receipt requested;
or (b) one (1) day after being sent by overnight courier, charges prepaid; and
addressed as set forth below or to such other address as the party to receive
the notice or request so designates by written notice to the other.

Any notice required to be given shall be sent to the following address:
If to AEC:
Max Chen, Ph.D.
Dix Hills, NY
If to FRONTERA:
Daniel Kallan
Boca Raton, Florida


 
10.
ASSIGNMENT. Licensee may assign or otherwise transfer the benefits this
Agreement or its rights thereunder.



 
11.
GOVERNING LAW. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Florida. Licensee
hereby consents to the jurisdiction of the Florida state courts or if there is
exclusive federal jurisdiction, the United States District court for the State
of Florida



 
12.
ENTIRE UNDERSTANDING. This Agreement contains the entire understanding and
agreement between the parties respecting the subject matter hereof. This
Agreement may not be supplemented, modified, amended, released or discharged
except by an instrument in writing signed by each party's duly authorized
representative. Any waiver by either party of any default or breach hereunder
shall not constitute a waiver of any provision of this Agreement or of any
subsequent default or breach of the same or a different kind. If any provision
of this Agreement shall be held by a court of competent jurisdiction to be
illegal, invalid or unenforceable, the remaining provisions shall remain in full
force and effect.


 
- 2 -

--------------------------------------------------------------------------------

 



In Witness Whereof, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first set forth above.


American Education Center
By   /s/Max Chen
       Max Chen, Director and CEO
By   /s/Anatoly Potik
      Anatoly Potik, Director
BY   /s/Mark Kallan
       Mark Kallan, Director






Frontera Associates, Inc.
By    /s/Daniel Kallan
        Daniel Kallan, President
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

SCHEDULE A:                                           LICENSED PROPERTY (Page 1
of 2)
 
•           The American Education Center name
•           Brochures
•           Literature
•           Manuals
•           Know how
•           Logos
•           Contacts and arrangements with schools including but not limited to
the following:
 
Within the United States
 
Arcadia University
Arkansas State University
Campbellsville University
Carson-Newman College
University of Charleston
Dickinson State University
Fairmont State University
Fresno Pacific University
High Point University
Marshall University
Penn Foster College and Career School
Phoenix East Aviation
Purdue University
Rhodes College
Saint Leo University
Salem International University
College of St. Joseph
Tiffin University
Wilkes University
Columbia University
Fairmont State Community and Technical College
State University of New York
Additional schools may be added or removed from this list, but all schools with
whom AEC shall develop relationship with, shall be a part of the Licensed
Property.



 
- 4 -

--------------------------------------------------------------------------------

 





SCHEDULE A:                                           LICENSED PROPERTY (Page 2
of 2)

Within China
 
Chongqing Normal University
Sichuan Normal University
Beijing Technology and Business University
Zhongshan (Sun Yat-Sen) University
Nanjing University
University of Intemational Business and Economics
Wuhan University of Technology
Zhejiang Yu Xiang Foreign Language College
 Fujian Normal University
Southwest University of Finance & Economics
Peking University
Tsinghua University
Shanghai University
Beijing Normal University
Foundation College of China Scholarship Council
University of Science and Technology Beijing
Shanghai University
Shandong University
Guangzhou Sports University
Additional schools may be added or removed from this list, but all schools with
whom AEC shall develop relationship with, shall be a part of the Licensed
Property.